Citation Nr: 1819443	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970, from November 1972 to April 1973 and from April 1973 to December 1976.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim.

The Veteran maintains that he was in Vietnam, and therefore may be presumed exposed to Agent Orange, which in turn entitles him to a presumption of service connection for prostate cancer.  He contends that while on the USS Vance he was involved in coastal patrols and that during a charity trip for war orphans he was in Qui Nhon, physically going ashore.  See May 2017 Board Hearing Transcript.  

Information the RO obtained indicated that the USS Vance was in the official waters of the republic of Vietnam in 1967, but that the Veteran served aboard the Vance in 1968.  Therefore, he could not have been exposed to any herbicide agent while aboard the Vance.  

At his hearing before the undersigned, the Veteran submitted a 2 page document in support of his claim.  The first appears to be the cover page for the 1968 Command History of the USS Vance.  The second page is undated, yet describes a work party from the Vance going ashore at Qui Nhon harbor to paint a war orphans hospital.  If the second page is from the 1968 Command History of the USS Vance, it would seem to contradict the RO's research that the ship was only in the waters of Vietnam in 1967.  

The pages the Veteran submitted should be submitted to the Joint Services Records Research Center, or other appropriate entity to verify whether the undated page the Veteran submitted comes from the 1968 history. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the 1968 command history cover sheet and the accompanying page the Veteran submitted to the Joint Services Research Records Center (JSRRC) or other appropriate entity, and request verification of its authenticity; i.e., does the page describing a work party from the USS Vance being ferried into Qui Nhon correspond to a page from the 1968 Command History of the USS Vance.  

The AOJ should ensure that any verification of authenticity is written and associated with the claims file.  

This two page document, can be found in VBMS at Receipt Date: May 23, 2017, Document Type: Military Personnel Record; Subject: Command History Letter.   

2.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


